  Case 1:20-cv-02344-RMB-JS Document 11 Filed 12/04/20 Page 1 of 1 PageID: 140



                                                        [Docket Nos. 7 and 8]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


GEORGE I. STAPLEY

      Plaintiff,                            Civil No. 20-2344 (RMB/JS)

             v.                                        ORDER

New Jersey Attorney General, et
al.,

      Defendants.



     This matter came before the Court upon Plaintiff’s Motion for

Summary Judgment [Docket No. 7] and Plaintiff’s Motion for Default

Judgment [Docket No. 8].

     For the reasons set forth in the accompanying Opinion of the

same date,

     IT IS on this 3rd day of December 2020, hereby ORDERED that:

     Plaintiff’s Motion for Summary Judgment is DENIED, and

Plaintiff’s Motion for Default Judgment is DENIED.




                                        __s/ Renée Marie Bumb ______
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE
